USCA11 Case: 20-13358      Date Filed: 05/05/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13358
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LARRY LEON BRYANT,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
           D.C. Docket No. 7:19-cr-00314-LSC-JHE-1
                   ____________________
USCA11 Case: 20-13358         Date Filed: 05/05/2022    Page: 2 of 2




2                      Opinion of the Court                 20-13358


Before JILL PRYOR, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
        Perry Steen, appointed counsel for Larry Bryant, in this di-
rect criminal appeal, has moved to withdraw from further repre-
sentation of the appellant and filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967). Our independent review of the en-
tire record reveals that counsel’s assessment of the relative merit of
the appeal is correct. Because independent examination of the en-
tire record reveals no arguable issues of merit, counsel’s motion to
withdraw is GRANTED, and Bryant’s conviction and sentence are
AFFIRMED.